Citation Nr: 9917269	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-17 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin condition as a 
result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran had active service from January 1941 to July 
1945, from May 1949 to August 1965, and from January 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim of 
entitlement to service connection for a skin condition as a 
result of exposure to herbicides.

The Board notes that the veteran requested to appear and 
present testimony at a hearing before a Member of the Board 
sitting at the RO.  In a letter dated in April 1998, however, 
the veteran's representative withdrew his hearing request.  
The Board will therefore proceed with appellate review at 
this time.  38 C.F.R. § 20.704(e) (1998).


FINDINGS OF FACT

1.  The veteran's skin condition is not recognized by the VA 
as a disease for which the Secretary has determined that a 
presumption of service connection on the basis of Agent 
Orange exposure is warranted.

2.  No chronic skin condition was shown in service, and there 
is no competent medical evidence of record relating his 
current skin condition to any incident of service, to include 
Agent Orange exposure therein. 


CONCLUSION OF LAW

The claim for service connection for a skin condition as a 
result of exposure to Agent Orange is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1998). 

In addition to these regulations, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, such 
as Agent Orange, unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(1998).  If a veteran was exposed to Agent Orange during 
active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  See 38 C.F.R. 
§ 3.309(e) (1998).  

A veteran can also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is in fact causally linked to such exposure.  Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 C.F.R. § 3.303.  In Combee, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  That is, 
the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed disability 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 
38 U.S.C.A. §§ 1113(b), 1116 (West 1991 & Supp. 1998). 

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must generally satisfy three elements for a claim 
for service connection to be well grounded.  First, there 
must be competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

In the present case, the veteran claims that he currently 
suffers from a skin condition on his groin and scalp which 
began as a result of exposure to Agent Orange in Vietnam.  
Service medical records show that the veteran was treated in 
September 1943 for a pustular eruption over the scalp and 
right earlobe believed to be seborrheic dermatitis.  In 
December 1943, the veteran was diagnosed with severe 
generalized psoriasis of the scalp and lesions on the legs of 
undetermined type and cause.  In January 1944, the diagnosis 
was acute generalized contagious impetigo of the right ear 
and scalp.  When seen the following month, the diagnoses were 
impetiginous dermatitis of the scalp and ear and seborrheic 
dermatitis of the left axilla and chest.  The remainder of 
the service medical records, however, including a separation 
examination report of December 1970, were negative for any 
further complaint, treatment or finding for any further skin 
problems. 

The Board considered numerous VA outpatient treatment reports 
dated from January 1977 through May 1998, some of which 
pertain to a current skin condition.  The veteran was 
initially seen in January 1977, at which time he complained 
of red, scaly areas on the scalp, face and chest.  The 
diagnoses included seborrhea and actinic keratosis.  When 
seen in 1981, the veteran complained of a three week history 
of an erythematous rash on the scrotum.  That report also 
noted the veteran's exposure to Agent Orange in Vietnam.  The 
remainder of these reports contain various diagnoses 
pertaining to the veteran's skin condition, namely seborrheic 
dermatitis, a fungal rash, and tinea cruris.  Although an 
October 1990 report includes a history reported by the 
veteran of a skin condition of the scalp dating back to 1943, 
none of these reports includes medical data or an opinion 
relating the veteran's current skin condition to service.

The veteran was afforded a VA examination in September 1986 
to determine the nature and etiology of his skin condition.  
The report from that examination includes the veteran's 
complaints of a rash on his groin which he alleged was due to 
Agent Orange exposure.  The impression was groin rash of 
unknown etiology.  No opinion is contained in this report 
which relates this rash to any of the veteran's periods of 
service, to include Agent Orange exposure therein.

Based on the foregoing, the Board finds that the veteran has 
not presented a well-grounded claim for service connection 
for a skin condition.  The record reflects that the veteran 
served in the Republic of Vietnam during the Vietnam era, and 
there is competent medical evidence demonstrating that he 
currently suffers from a skin condition.  Nevertheless, this 
condition is not among the diseases for which the Secretary 
of Veterans Affairs, under the Authority of the Agent Orange 
Act of 1991, has determined is associated with exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  In this regard, the Board notes that the veteran's skin 
condition has received various diagnoses, including 
seborrheic dermatitis, a fungal rash, and tinea cruris.  
However, chloracne or porphyria cutanea tarda are the only 
diseases of the skin listed in 38 C.F.R. § 3.309(e) for which 
service connection may be granted on a presumptive basis.  As 
none of the clinical evidence includes a diagnosis of either 
chloracne or porphyria cutanea tarda, service connection can 
only be established with proof of actual direct causation.  
See Combee, supra.

However, as the veteran has also failed to present medical 
evidence linking his current skin condition to service, or to 
exposure to herbicides, there is no basis for a grant of 
service connection on a direct basis.  Despite the veteran's 
assertions, service medical records show treatment for a skin 
condition from September 1943 to February 1944, which appears 
to have resolved.  Thus, no chronic skin condition was shown 
in service.  The record also reveals that the first 
documented post-service complaints of a skin condition were 
not until 1977, approximately seven years after his 
separation from service.  In addition, none of the records of 
post-service treatment include a medical opinion relating the 
veteran's current skin condition to any period of active 
military service, to include herbicide exposure therein.  
Indeed, the Board has considered the veteran's statements 
contained in the September 1986 VA examination report as well 
as the October 1990 VA outpatient treatment report which 
maintain that his current skin condition had its onset in 
service and is related to Agent Orange exposure.  However, 
the Court has held that evidence which is simply a history 
recorded by a medical examiner, unenhanced by any additional 
comment by that examiner, does not constitute competent 
medical evidence of the required nexus.  See Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Accordingly, none of 
these reports constitutes competent evidence of a nexus 
between the veteran's current skin condition and any of his 
periods of active military service.

The Board also has considered various written lay statements 
submitted by the veteran claiming that his skin condition is 
related to exposure to Agent Orange in Vietnam.  The Court 
has consistently held, however, that where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  The record does not reflect 
that the veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of a skin condition.  Therefore, his lay statements 
standing alone cannot serve as a sufficient predicate upon 
which to find the claim for service connection to be well 
grounded.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

In the absence of competent medical evidence to support the 
claim for service connection for a skin condition, the Board 
can only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  Therefore, the 
VA has no further duty to assist the veteran in developing 
the record to support the claim for service connection for 
the claimed disability.  See Epps, 126 F.3d at 1469 
("[T]here is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' 
claim.").

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when an RO does not specifically address 
the question of whether a claim is well grounded but rather, 
as here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claim.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 
The Board also views the above discussion as sufficient to 
inform the veteran of the elements necessary to present a 
well-grounded claim for the benefit sought, and the reasons 
why the current claim has been denied.  Id.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a skin condition as a result of 
exposure to Agent Orange is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

